Citation Nr: 1110629	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an extension of death pension benefits from December 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to July 1946.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In her August 2008 notice of disagreement, the appellant requested a personal hearing with a Veterans Law Judge.  In July and August 2009, the appellant indicated that she no longer wished to attend a hearing.  Accordingly, the Board finds that the appellant's hearing request has been withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2009); 38 C.F.R. § 3.159.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Here, the certificate of death indicates that the Veteran died in November 2007 at the age of 87 years as a result of "emphysema."  No underlying or contributory causes were noted.

In the February 2011 Written Brief Presentation, the appellant, through her representative, argued that the Veteran's death was related to his military service.  While she has not made any specific arguments in this regard, it appears, based on the submissions to the VA from her Member of Congress, that she contends that the Veteran's service-connected pleurisy and tuberculosis with effusion contributed to the cause of his death.  [In this regard, he Board observes that, by an August 1946 rating action, the RO granted service connection for severe pleurisy and chronic tuberculosis, and assigned a 50% evaluation, effective from July 1946.  By a September 1946 rating action, the RO awarded an increased evaluation of 60%, effective from July 1946, for this disability.  By a November 1947 rating action, the RO redefined this disability as moderate pleurisy and chronic tuberculosis with embarrassment of respiratory function and decreased the evaluation to 10%, effective from January 1948.  By an October 1959 decision, the RO recharacterized this disability as inactive pleurisy and tuberculosis with effusion and decreased the evaluation to a noncompensable level, effective from August 1949.  This noncompensable disability rating remained in effect until the Veteran's death in November 2007.]  

Under these circumstances, the Board finds that this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  In particular, the Board believes that further evidentiary development-to include a determination (to the extent possible)-as to whether the Veteran's service-connected pleurisy and tuberculosis with effusion was a contributory cause of his death and as to whether his death was otherwise related to his military service. 

Moreover, the Veterans Claims Assistance Act of 2000 ('VCAA'), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to not only assist claimants in substantiating their claims but also to notify them of information and evidence necessary to support their appeals. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010). In the context of a claim the cause of a veteran's death, in particular, the United States Court of Appeals for Veterans Claims ('Court') has held that § 5103(a) notice must be tailored to the claim.  Specifically, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, although the appellant was provided with a January 2008 letter from the RO advising her how to substantiate her claims, the information in that correspondence did not contain notice tailored to her claim and did not, therefore, comply with the Court's holding in Hupp.  Specifically, the RO did not inform the appellant of the condition for which the Veteran was service connected at the time of his death.  Accordingly, while the case is in Remand status, a corrective notice letter should be sent.

Finally, in a July 2008 notification letter, the appellant was informed that she had been granted death pension benefits effective November 27, 2007 "because the [V]eteran served during a period of war, and [she met] the income and net worth requirements set by law."  However, the appellant was also informed that, from December 1, 2008 forward, her income "exceeds the maximum annual pension rate established by law" and that her pension award would terminate as of that date.  In response, the appellant submitted a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) in August 2008.  She also indicated in her August 2008 notice of disagreement to her cause of death claim that she wished to appeal all of the issues that had been previously adjudicated.  

The statement of the case that was issued to the appellant in February 2009 did not include the issue of her entitlement to an extension of death pension benefits.  Indeed, the claims file does not reflect that a statement of the case (SOC) regarding this issue has been furnished to her.  The Court has held that, when an appellant files a timely notice of disagreement (NOD) as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue to the appellant a corrective VCAA notice letter pertaining to her claim for service connection for the cause of the Veteran's death.  The Board is particularly concerned that the appellant be notified that the Veteran was service-connected for pleurisy and tuberculosis with effusion (rated as 60 percent disabling from July 10, 1946 to January 13, 1948; as 10 percent disabling from January 14, 1948 to July 31, 1949; and as noncompensably disabling from August 1, 1949 until his death on November 27, 2007).  

2.  Then, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims folder and consider all pertinent evidence of record, including the November 2007 Certificate of Death which lists emphysema as the immediate cause of the Veteran's death.  The examiner should then provide the following opinions:

(a) whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected pleurisy and tuberculosis with effusion caused, materially contributed to, or hastened his death; and 

(b)  whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's emphysema had its clinical onset in service or is otherwise related to active duty.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

4.  Also, furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29 pertaining to the issue of entitlement to an extension of death pension benefits from December 1, 2008.  This claim should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

